Norval, C. J.
Mary Baker, alias Mary Marquett, a girl of the age of fifteen years, was charged in the county court of Lancaster county with being incorrigible. A general demurrer to the complaint was interposed, which was overruled, and on the trial she was adjudged guilty as charged and ordered committed to the industrial school for girls at Geneva until she arrives at the age of twenty-one years. On error proceeding to the district court said order was affirmed. The cause is now before us for- review.
The constitutionality of section 5, article 1, chapter 75, Compiled Statutes, is the sole question presented by the record before us, and that was determined in favor of the contention of plaintiff in error in the opinion in the case of Scott v. Flowers, filed herewith. The decision in that cause is decisive of this. The judgment of the district court is reversed and the cause remanded.
Reversed and remanded.